Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 1 of 31

MATTHEW G. MONFORTON
Montana State Bar No. 5245

MONFORTON LAW OFFICE, PLLC FILED
32 Kelly Court

Bozeman, Montana 59718 AUG 31 221
Telephone: (406) 570-2949 Ci

Facsimile: (406) 551-6919 Disinct OF gous
E-mail: matthewmonforton@yahoo.com Missoula Division

DAVID P. CLAIBORNE

[Idaho State Bar No. 6579]
SAWTOOTH LAW OFFICES, PLLC
Golden Eagle Building

1101 W. River St., Ste. 110

Boise, Idaho 83702

Telephone: (208) 629-7447
Facsimile: (208) 629-7559

E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

(MISSOULA DIVISION)
CENTER FOR BIOLOGICAL Lead Case No. CV 20-181-M-DWM
DIVERSITY, et ai.,
Plaintiffs, Member Case No. CV 20-183-M-
DWM
VS.
DEB HAALAD, ef ai., MEMORANDUM IN SUPPORT OF
MOTION TO INTERVENE AS
Defendants; PARTY-DEFENDANTS, OR IN
THE ALTERNATIVE, TO
and APPEAR AS AMICUS CURIAE
STATE OF IDAHO, an Idaho
nonprofit corporation;

 

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 1
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 2 of 31

Defendant-Intervenor;
and

IDAHO STATE SNOWMOBILE
ASSOCIATION, INC., an Idaho
nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an
Idaho nonprofit corporation;
COLORADO SNOWMOBILE
ASSOCIATION, a Colorado nonprofit
organization; BACKCOUNTRY
SLED PATRIOTS, a Montana
nonprofit organization; CITIZENS
OFR BALANCED USE, a Montana
nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New
Hampshire nonprofit organization,
AMERICAN COUNCIL OF
SNOWMOBILE ASSOCIATIONS, a
Michigan nonprofit organization; OFF
ROAD BUSINESS ASSOCIATION,
a California nonprofit organization;
COLORADO OFF HIGHWAY
VEHICLE COALITION, a Colorado
nonprofit organization; TRATLS
PRESERVATION ALLIANCE, a
Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE
ASSOCIATION, a California
nonprofit organization;
CLEARWATER COUNTY BOARD
OF COMMISSIONERS, a political
subdivision of the State of Idaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
BONNER COUNTY BOARD OF
COMMISSIONERS, a political

 

 

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 2

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 3 of 31

subdivision of the State of Idaho;
VALLEY COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
ADAMS COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
LINCOLN COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
MINERAL COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
RAVALLI COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;

Applicants for Intervention.

 

 

TABLE OF CONTENTS

TABLE OF CASES AND AUTHORITIES 0.0. ccc ecscescsecneeeecssesseeseceessaesseesecseesesesseeseenecsaeeten 5
I. BACKGROUND oon. eecccccscsetseeseteeseeceeeseenenseseseescesetecsessesaescsessessessenaeseenessseeseseesaetaseatetens 9
Il. THE APPLICANTS FOR INTERVENTION o.oo. ceececcsesesecsscneeeseeseteseeeeecetessneeeeeene 10
Il. APPLICANTS’ INTEREST IN THE OUTCOME oo cccscnessestectesnscnsenessesnecneeeres 12
TV. PROCEDURAL HISTORY... cc ccscseessseeeeeeesseeseecseeseeecsecsessenessesseseessesaeseeasersseeaseeenens 15
V. ARGUMENT. woo ceccescnesenerssesesseneesesesseseceeeseressecseesenecsseeessecessssaesseseseaeoessaseesstecsesaaeaens 16

A. Applicants are entitled to Intervene as Party-Defendants as of Right ............... 16

1. Applicants have a significant protectable interest relating to the
transaction that is the subject of this action .........eccecseseesccsteeeseteeeeeeereeaees 17

2. As a practical matter, disposition of this action may impair or impede
Applicant’s ability to protect their interests ......... ce: cecseseessceeeceneeeeeeeeeceeeees 19

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 3

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 4 of 31

3. The existing Defendants may not adequately represent the interests of
Applicants, and the interests they seek to protect are different than those

Of Applicants 0... eececccsscsseessessseeseessesesesceeseeseesascnsseseessecenscesesseesseenesseseresss 20

4. Applicants’ motion to intervene is timely brought 00.0... cee eeeeeeeeeeeeeeeee 23

B. Applicants Are Entitled to Permissively Intervene As Party-Defendants .......... 24
1. Applicants have independent grounds for jurisdiction in the underlying

ACTION oes eeccescccsseeeeeseceseessesseceseeseeeseceeceseseseseceseesaseateesscaevressasesscensseseserseesas 25

2. Applicants’ motion to intervene is timely brought 20.0... ceeeseeereeseetees 25

3. Applicants have claims and defenses that involve questions of law and

fact in common with the original action brought by Plaintiffs oo... 26
C. In the alternative, if this Court denies intervention, then Applicants request
that they be granted leave to participate in this action as amicus curide........... 27
VI. CONCLUSION oo... cceccccetseceeseeesecnevseneceseesessenscnessseaesacseenseaceasessessesaeesenesseneesecaseteas 27

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 4

 
 

 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 5 of 31

TABLE OF AUTHORITIES
Cases

Bayshore Ford Trucks Sales, Inc. v. Ford Motor Co. (In re Ford Motor Co.),
A71 F.3d 1233 1.34 (11th Cir. 2006)... ecccesceseseeseseeseseecesessseesesesnssssssesesseseeneneanenes 27

Cal. Dep’t of Toxic Substances Control v. Commercial Realty Projects, Inc.,
309 F.3d 1113 (Oth Cir, 2002) cece ecccsessessssesesessesscsseseseseeneseessseseanesesnssneseeseatsaeeneeees 23

Forest Conservation Council v. United States Forest Service,
66 F.3d 1489 (9th Cir, 1995). cccesssssseessesssscseesesesecsssesssssssssssesesssscssessseesesvees 16, 21, 22

General Motors Corporation v. Burns,
50 F.R.D. 401 (D. Haw, 1970) onc ccceseeessessesseseesessesssncansecseenessesetecsesnesesueseesesaeeucensasees 22

Greene v. United States,
996 F.2d 973, 976 (9th Cir.1993)...cccccccccsccssscssecessssssssssssssscsscscsessssscsesesessssssesetssevseens 18

Hoptowit v. Ray,
682 F.2d 1237 (9th Cir, 1982) oo ccccesseeseesesseeseesecseesessesnectsseeseesesseseaneseesneseeseeaneaeeeee 27

Idaho v. Freeman,
625 F.2d 886 (9th Cir. 1980)... cceccccccssssescscssssssssesvesscsessecsvsssscssscssssssseseestssseseesesescees 18

Kootenai Tribe of Idaho v. Veneman,
313 F.3d 1094 (9th Cir, 2002) o.c.ccccccccccccsscsessescsessessescssessssesesessescesesnssssssesieseeseresesvsss 26

Newark Branch, N.A.A.C.P. v. Town of Harrison, N.J.,
940 F.2d 792 (31rd Cir. 1991) viocccccccccccccccsssesessssescscessssscscssscsssessescscscscsvsvsesesscsssssesecasaees 27

Northwest Forest Resource Council v. Glickman,
82 F.3d 825 (9th Cir. 1996) .occccccccccsescssssssescssessscseseerescscsescessssssssscsesssvsessesesssssecstsessseees 20

Portland Audubon Soc'y v. Hodel,
866 F.2d 302 (9th Cir.1989) occ cccsccccscscsssescscsssscscscsvscsecscssavsvsesvsessuassvsvseansavsvseanseees 18

Sagebrush Rebellion v. Watt,
713 F.2d 525 (Oth Cir, 1983). cceccecseessessesteseeseesseseesessecseesecsesscsesseeseesseucsneessnessesesees 18, 19

San Jose Mercury News, Inc. v. U.S. Dist. Court--Northern Dist. (San Jose),
187 F.3d 1096 (9th Cir, 1999) oc cccceecessessesesesseeseesseseeseeseesecsesusstestesessessssnesneseatesteanseess 25

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 5
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 6 of 31

Sierra Club v. United States EPA,
995 F.2d 1478 (9th Cir.1993) co ccccssesesssssseeseeesseceeteseceeteaeeeseeaesessecesseateneneanens 18

Southwest Center for Biological Diversity v. Berg,
268 F.3d 810, 820 (9th Cir. 2001)... eseesesseseeessestessesseseesessseseneseeaenss 17, 18, 20, 21

United States v. Alisal Water Corp.,
370 F.3d 915 (9th Cir, 2004) occ ccccccsesssssesessesseseesesssseeneeeaeseaneneensacseeensneseenseneeees 16, 23

United States v. City of Los Angeles, California,
288 F.3d 3-91 (Oth Cir. 2002)... ccccecseseesesseeeseenseeseesseeessessenesecsesneerenseneenenseneeees 16,17

Washington State Bldg. & Constr. Trades Council v. Spellman,
684 F.2d 627 (9th Cir. 1982) cert. denied, 461 U.S. 913, 103 S.Ct. 1891,

TT L.Ed.2d 282 (1982) veceeccccscsssscsssssssseecsesessesecensneeessenesessceeneseseeneassnecesnesnesesnneneese 18
Statutes
28 U.S.C. 1331 cecececcsessessesesessessesseseenescsrensencsnsnecucsesnesnesecaeenenstassussesucsesessesucausesaneanensseeaensens 25
Fed. R. Civ. Po 24 cecccccccccesessesesseseensneseneseeenenesesceucaesesececnencassneneneaeaensavasaneneesseeessnessneneeseees 20
Fed. R. Civ. P.24 (a) .o.ccccccccessssssssssssesccnesesesesesucecsesseesesesesneueseaeseecensuceeseacacanaseneeeseaeaeeeeneneeees 20
Fed. R. Civ. P. 24(a)(2) veeecceccecsessssssseseeseeneeseceesessesucsneassecaeenesesucsecaeseenesesnesacaeeassneaseasenenss 16, 17
Fed. R. Civ. P. 24(D) occ cceccccsesssssssssecseeeesesnscnesessesnecucssnecucseeeesesneaneneeveneencarsueaneaeenceseaseneaes 24

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 6

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 7 of 31

Other Authorities

3B Moore’s Federal Practice, § 24.07 [4] at 24-78 (2d ed. 1995) Loe 21

7C WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND PROCEDURE:
CIVIL § 1908.2 at 368 (3rd ed. 2007 & Supp. 2010) cicsessccsssssessssessssesssesesstee 19

WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND PROCEDURE:
CIVIL § 1911 at 452 oe eeseeseseescaeetenseeenssesnsssssseaseeasseseeesseseeasasenssesneasesseeens 26

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 7

 
 

 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 8 of 31

COME NOW the Applicants for Intervention — IDAHO STATE
SNOWMOBILE ASSOCIATION, INC., an Idaho nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an Idaho nonprofit corporation; COLORADO
SNOWMOBILE ASSOCIATION, a _ Colorado nonprofit organization;
BACKCOUNTRY SLED PATRIOTS, a Montana nonprofit organization;
CITIZENS OFR BALANCED USE, a Montana nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New Hampshire nonprofit organization;
AMERICAN COUNCIL OF SNOWMOBILE ASSOCIATIONS, a Michigan
nonprofit organization; OFF ROAD BUSINESS ASSOCIATION, a California
nonprofit organization; COLORADO OFF HIGHWAY VEHICLE
COALITION, a Colorado nonprofit organization; TRAILS PRESERVATION
ALLIANCE, a Colorado nonprofit organizations UNITED FOUR WHEEL
DRIVE ASSOCIATION, a California nonprofit organization; CLEARWATER
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Idaho; IDAHO COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Idaho; BONNER COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Idaho; VALLEY
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Idaho} ADAMS COUNTY BOARD OF COMMISSIONERS, a political

subdivision of the State of Idaho; LINCOLN COUNTY BOARD OF

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 8

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 9 of 31

COMMISSIONERS, a political subdivision of the State of Montana, MINERAL
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Montana; RAVALLI COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Montana — (herein “Applicants”), by and through their
attorneys of record, Monforton Law Offices, PLLC and Sawtooth Law Offices,
PLLC, and submit this memorandum in SUPPORT of their Motion to Intervene as
Party-Defendants, or in the Alternative, to Appear as Amicus Curiae, which is filed
herewith.

I. BACKGROUND

In this action, Plaintiffs seek to challenge the United States Fish and Wildlife
Service’s (“Service”) decision to withdraw the proposed rule to list the wolverine as
a threatened species under the Endangered Species Act (“ESA”). As the Complaint
(Dkt. 1) and Amended Complaint (Dkt. 5) make clear, Plaintiffs seek to establish
that the Service arbitrarily disregarded and dismissed the threat of winter
recreational activities on the wolverine’s habitat. Amended Complaint (Dkt. 5) {{
103, 110. Specifically, Plaintiffs allege that the Service ignored a new study that
concluded that winter recreational activities result in habitat loss to the wolverine.
Id. at § 103.

Applicants are comprised of two groups: referred to herein as “Recreational

Interests” and “County Interests”. The Recreational Interests group includes local

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 9

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 10 of 31

and nationally recognized snowmobile associations and trade groups located
throughout the country (including but not limited to Montana, Idaho, and Colorado)
that promote environmentally responsible, safe, and sustainable snowmobiling, and
are dedicated to ensuring that public lands remain open for snowmobile use. The
County Interests group includes Idaho and Montana counties whose economies rely
upon the sport of snowmobiling for economic stimulation in the winter, and are also
dedicated to ensuring that public lands remain open for public use.

If Plaintiffs prevail on their claim that the Service arbitrarily disregarded the
threat of winter recreational activities on the wolverine habitat, then recreational
snowmobiling will also be threatened, and likely curtailed. This interest will not be
adequately represented or protected by federal Defendants nor Intervenor Defendant
State of Idaho, and if the Applicants are not allowed to intervene, the Applicants’
ability to protect their interest in continuation of winter recreational activities will
be impaired or impeded. Applicants ought to be allowed to intervene so as to protect
their interests in this action, or in the alternative, to appear as amicus curiae.

II. THE APPLICANTS FOR INTERVENTION!
Applicants are described in detail in the Declaration in Support of Motion to

Intervene, filed herewith, and broadly can be separated in two groups, one

 

! The factual support for the matters discussed in Section II can be found at the Declaration in Support of Motion to
Intervene, filed herewith, at paragraphs 2 through 32.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 10

 
Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 11 of 31

reflecting Recreation Interests and the other reflecting County Interests. In the
interest of judicial economy and efficiency, they appear together for this Motion
and intend to proceed, if they prevail on the instant Motion, as a group, rather than
separately appearing and burdening the court with redundant filings. The
Recreation Interests are motorized recreation groups and enthusiasts that enjoy
winter motorized recreation activities on federal public lands. They seek to
preserve access to public lands and promote the sport of snowmobiling. The
County Interests are actual county governing bodies in Idaho and Montana. These
counties have an interest in protecting access and use of federal public lands,
including winter motorized recreation, for their citizens and visitors. Winter
recreation is vital to the rural economies of the counties.

Applicants are very involved and interested in the management of federal
public lands, activities thereon, and animals affected or unaffected by human
activity. Applicants attend public meetings, submit input, and otherwise
participate in collaborative groups, planning processes, research projects and study
activities of federal agencies, including those initiated by or coordinated by the
Service. Applicants are actively involved in travel management planning and land
use planning activities on lands owned and/or managed by the U.S. Forest Service
and the U.S. Bureau of Land Management, which often involves review, comment

and analysis upon biological opinions of the Service, as well as other NEPA and

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 11

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 12 of 31

ESA implications. Preserving responsible motorized access to federal lands is an
extremely high priority for Applicants. In the State of Idaho alone, annual
snowmobiler trip expenditures are nearly $162 million and annual snowmobiler
capital expenditures are nearly $62 million. The total annual economic output of
snowmobile recreation in Idaho, when value added components are included,
exceeds $223 million.

I. APPLICANTS’ INTEREST IN THE OUTCOME?

A decision in Plaintiffs’ favor threatens the economic vitality of local
communities and presents the likelihood of loss of winter motorized access for
snowmobiling and other recreation. The result may well be a decline in local
economies bolstered by recreation activities. Moreover, the result may well lead to
loss of recreation and intrinsic aesthetic enjoyment is allows — activities of human
enjoyment such as appreciation of the environment, historic and cultural resources,
enjoyment of leisure travel in nature, sightseeing, hunting, fishing, camping and
adventure, wildlife viewing, plant viewing, bird watching,  thrill-seeking,
photography, and socialization with family and friends. Applicants emphasize the
use of best available science and data, which indicates that the wolverine is well

distributed and secure across its true historic range (which really does not include

 

> The factual support for the matters discussed in Section III can be found at the Declaration in Support of Motion to
Intervene, filed herewith, at paragraphs 33 through 41.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 12

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 13 of 31

any significant portions of the contiguous United States). Consequently, the
wolverine does not warrant ESA designation and wolverine protection is not a basis
to limit or restrict winter motorized travel on federal public lands.

Any ESA listing will invoke procedural requirements and new restrictions on
activities on federal lands. Such an unwarranted and unfounded listing action would
reduce winter motorized recreation opportunities for the Recreation Interests, harm
economic interests important to the County Interests, and impair the ability of all
persons to use and enjoy federal public lands. Plaintiffs make clear in their
allegations that they believe “disturbance from winter recreation activities... disrupt
wolverine habitat use.” See First Amended Complaint, Dkt. 5, at § 4. Plaintiffs
further challenge the validity of the Service’s determination that the wolverine can
maintain residency in areas with winter motorized recreation use. /d., at 7 103. It is
clear, therefore, that a decision in favor of Plaintiffs in this action will be used as a
bootstrap to limit and reduce winter motorized recreation activity for the Recreation
Interests and the areas they enjoy, and in the areas of influence of the County
Interests.

The assertions Plaintiffs will rely on to curtail winter motorized recreation
activity are unfounded. Available science demonstrates the populations of North
American wolverine in the contiguous United States are at the extreme south

boundary of their distribution — their historical home range is in Canada. Wolverine

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 13

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 14 of 31

are, by nature, low density, have large home ranges, and exhibit long-range
movements. The distribution information available for wolverine suggests records
of occurrence and do not necessarily translate to occupancy. Due to the foregoing,
itis very difficult to collect and monitor population data, specifically the number of
wolverine in a geographic area. There is no historic population data with which to
measure and evaluate current population estimates. Recent research data regarding
external factors affecting wolverine has not documented negative impacts at the
population level. It is important that the court be informed with respect to these
issues, and winter motorized recreation impacts, or the lack thereof, by those with
the most direct interest in that recreation.

If the Service is found to have wrongly dismissed the threat of winter
recreation activities in the habitat area of the wolverine when making its decision to
remove the ESA listing the wolverine as a threatened species, then recreational
activity in the areas within the wolverine’s habitat will be restricted, and most likely
curtailed. This will undermine Applicants’ substantial interests. Applicants have
discrete, personal interests that do not belong to the general public. Applicants’
members are specific groups which will potentially suffer and be threatened by the
Service’s decision whether or not to list the wolverine as a threatened species. Given
Applicants’ experience with other snowmobiling areas being threatened and/or

restricted due to threatened species listings, Applicants are in a unique position to

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 14

 
Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 15 of 31

explain their interests which are at stake in this litigation, and explain how the

Service’s decision at issue in this action affects them.

IV. PROCEDURAL HISTORY

Plaintiffs initiated this action on December 14, 2020. Dkt. 1. Service was
effected on Defendants by January 14, 2021. Dkt. 4. An Amended Complaint was
then filed on January 21, 2021. Dkt. 5. The court entered an order consolidating the
member case with this case on February 2, 2021. Dkt. 8. The State of Idaho sought
intervention on March 12, 2021. Dkt. 12. Days later the Defendants filed their
Answer. Dkt. 14. On March 24, 2021 the court entered its order allowing the State
of Idaho to intervene, Dkt. 19, and the State of Idaho filed its Answer on March 25,
2021, Dkt. 20. The Federal Defendants subsequently sought leave to amend their
answer, Dkt. 21, which the court granted, Dkt. 22, but said amended answer has not
yet been filed. The Administrative Record was lodged with the court on June 15,
2021. Dkt. 23.

A Joint Case Management Plan was submitted to the court on March 12,
2021. Dkt. 11. It indicates expected intervention by the State of Idaho and
potentially others. Jd, at p. 5, fn. 1. The plan further sets forth requirements that
intervenors not duplicate argument of the Federal Defendants, sets forth deadlines
for intervenors to file positions on substantive motions, and imposes word limits for

argument. Jd, at p. 4-7. The Court accepted the same and entered a Case

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 15

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 16 of 31

Management Order on March 16, 2021. Dkt. 16. Applicants are willing to accept
and be bound by the terms of the existing Case Management Order, Dkt. 16.

Vv. ARGUMENT

A. Applicants are entitled to Intervene as Party-Defendants as of
Right.

Applicants seek to intervene as a matter of right under Fed. R. Civ. P. 24(a)(2).
Said rule provides, in relevant part, as follows -

On timely motion, the court must permit anyone to intervene who:

(2) claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may

as a practical matter impair or impede the movant’s ability to protect its

interest, unless existing parties adequately represent that interest.
The Ninth Circuit broadly interprets these requirements in favor of intervention.
United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004); United States
v. City of Los Angeles, California, 288 F.3d 391, 397-98 (9th Cir. 2002) (citing
Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1496 n. 8 (9th Cir.
1995)). As such, district courts within the Ninth Circuit are guided primarily by
practical and equitable considerations in determining whether intervention is
appropriate. Alisal Water Corp., 370 F.3d at 919. All well-pleaded, nonconclusory

allegations in the motion to intervene, the proposed responsive pleading in

intervention, and supporting declarations are taken as true absent sham, frivolity, or

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 16

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 17 of 31

other objections. Southwest Center for Biological Diversity v. Berg, 268 F.3d 810,

820 (9th Cir. 2001). A Rule 24(a)(2) motion should be granted if -

(1)
property

(2)
impede the

(3)
interests;

(4)

The applicant has a significant protectable interest relating to the
or transaction that is the subject of the action;
Disposition of the action may, as a practical matter, impair or
applicants’ ability to protect that interest;
The existing parties may not adequately represent the applicants’
and
The application is timely.

City of Los Angeles, 288 F.3d at 397; see also Fed. R. Civ. P. 24(a)(2).

1.

Applicants have a significant protectable interest relating to
the transaction that is the subject of this action.

The Ninth Circuit holds that intervention is allowed as a matter of right if a

party has “a practical interest in the outcome” of the case. City of Los Angeles, 288

F.3d at 397-98 (emphasis in original) (citation omitted). The Circuit has reasoned

that -

In evaluating whether these requirements are met, courts “are guided
primarily by practical and equitable considerations.” Further, courts
generally “construe[ | [the Rule] broadly in favor of proposed
intervenors.” “‘A liberal policy in favor of intervention serves both
efficient resolution of issues and broadened access to the courts. By
allowing parties with a practical interest in the outcome of a particular
case to intervene, we often prevent or simplify future litigation
involving related issues; at the same time, we allow an additional

interested party to express its views before the court.

399

Id. (internal citations omitted). “Whether an applicant for intervention demonstrates

sufficient interest in an action is a practical, threshold inquiry. No specific legal or

equitable interest need be established.” Southwest Center for Biological Diversity v.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 17

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 18 of 31

Berg, 268 F.3d at 818 (citing Greene v. United States, 996 F.2d 973, 976 (9th
Cir.1993); Portland Audubon Soc'y v. Hodel, 866 F.2d 302, 308 (9th Cir.1989)). “It
is generally enough that the interest [asserted] is protectable under some law, and
that there is a relationship between the legally protected interest and the claims at
issue.” Southwest Center for Biological Diversity v. Berg, 268 F.3d at 818 (citing
Sierra Club v. United States EPA, 995 F.2d 1478, 1484 (9th Cir.1993)).

Notably, the Circuit allows intervention as a matter of right in cases where the
interests were less plainly protected by traditional legal doctrines. Sierra Club v. U.S.
E.P.A., 995 F.2d 1478, 1482 -1483. For example, in Washington State Bldg. &
Constr. Trades Council v. Spellman, 684 F.2d 627 (9th Cir. 1982), cert. denied, 461
U.S. 913, 103 S.Ct. 1891, 77 L.Ed.2d 282 (1982), the court permitted intervention
as of right by the advocacy group which had sponsored and lobbied for enactment
of an antinuclear statute in a suit brought challenging its constitutionality under the
Supremacy and Commerce Clauses. Also, in Idaho v. Freeman, 625 F.2d 886 (9th
Cir. 1980), the court held it was in error to deny intervention as of right to the
National Organization of Women in a suit brought by the State of Idaho challenging
procedures for implementation of measures suggested by the proposed Equal Rights
Amendment. In Sagebrush Rebellion v. Watt, 713 F.2d 525 (9th Cir. 1983), the court
determined that the National Audubon Society ought to be allowed to intervene as

of right to represent the interests of habitat advocates in a suit challenging

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 18

 
Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 19 of 31

administrative creation of a large conservation area, and expressly held that “[a]n
adverse decision in this suit would impair the society’s interest in the preservation
of birds and their habitats.” Jd. at 528.

As is plainly apparent, the Ninth Circuit regularly permits intervention by
groups having a significant interest in suits involving governmental actions. Like in
Sagebrush Rebellion where the Ninth Circuit allowed habitat advocates to intervene
to defend their interests in preservation of birds and their habitats, here the Court
should also allow Applicants to intervene, as they have a significant interest in the
preservation of public lands for recreational use, and an adverse decision in this case
would threaten that interest.

2. As a practical matter, disposition of this action may impair
or impede Applicants’ ability to protect their interests.

Under the second part of the test for intervention, if an absent party would be
substantially affected in a practical sense by the determination made in the action,
then that party should be entitled to intervene. “It is generally agreed that in
determining whether disposition of the action will impede or impair the movant’s
ability to protect its interest the question must be put into practical terms rather than
in legal terms.” 7C WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND
PROCEDURE: CIVIL § 1908.2 at 368 (3rd ed. 2007 & Supp. 2010). “This rule is
satisfied whenever disposition of the present action would put the movant at a

practical disadvantage in protecting its interest.” Jd. at 369. The advisory committee

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 19

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 20 of 31

notes to Rule 24 state that “[i]f an absentee would be substantially affected in a
practical sense by the determination made in an action, he should, as a general rule,
be entitled to intervene.” Fed. R. Civ. P. 24 advisory notes; Southwest Center, 268
F.3d at 822.

Applicants will be substantially affected by this Court’s determination of the
validity of the Service’s action at issue in this case. The Amended Complaint makes
clear that if the Service is found to have wrongly dismissed the threat of winter
recreation activities in the habitat area of the wolverine when making its decision to
remove the rule listing the wolverine as a threatened species, then recreational
activity in the areas within the wolverine’s habitat will be restricted, and most likely
curtailed. This will undermine Applicants’ substantial interests.

3. The existing Defendants may not adequately represent the

interests of Applicants, and the interests they seek to protect
are different than those of Applicants.

The Ninth Circuit has a tripartite test for this third element of Rule 24(a): (1)
whether the interests of the present party are such that it will undoubtedly make all
of the intervenors’ arguments; (2) whether the present party is capable and willing
to make those arguments; and (3) whether the would-be intervenors would offer any
necessary elements to the proceedings that other parties would neglect. Southwest
Center, 268 F.3d at 822 (citing Northwest Forest Resource Council v. Glickman, 82

F.3d 825, 838 (9th Cir. 1996)). The courts have been consistently clear that the

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 20

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 21 of 31

burden on the applicant is minimal and the applicant need only show that
representation of its interests by existing parties “may be” inadequate. Jd. at 823.
The court’s focus should be on the subject of the action and not merely the particular
issues before the court at the time of the motion. /d. Any presumption of adequate
representation due to a shared ultimate objective is rebuttable if Applicants and the
existing Defendants have incongruent interests. Jd. Inadequate representation may
be found when the applicant asserts a discrete, personal interest that does not belong
to the general public. Forest Conservation Council v. United States Forest Service,
66 F.3d 1489, 1499 (9th Cir. 1995) (quoting 3B Moore’s Federal Practice, § 24.07
[4] at 24-78 (2d ed. 1995)).

With respect to private and local interests, it should not be expected that a
state or federal governmental entity will protect private interests because it has
different and varying priorities - that is, while the original party and intervenor may
share in the interest of the ultimate outcome, inadequate representation arises where
the intervenor has property or financial interests at stake that create an incentive to
make additional arguments that a government entity may not advance. Southwest
Center, 268 F.3d at 823. For example, in Forest Conservation Council, the Ninth
Circuit held that the district court erred when it denied a state’s and county’s motions
to intervene in a case where the forest service was the original defendant, since the

forest service was not charged with a duty to represent the more “narrow, parochial

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 21
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 22 of 31

interests” of the state and county moving to intervene—instead, the federal
“government must present the broad public interest,” and not just the economic
concerns of a certain industry, state, or county. 66 F.3d at 1499. Likewise, in this
case, the federal defendants must represent the broader public interest, not the
narrow, parochial interests of the County Interests and Recreational Interests seeking
to intervene in this case, and so their interests are not adequately represented.
Accordingly, they should be allowed to intervene.

If an original party does not have access to relevant facts that are available to
an intervenor, or where the original parties lack the technical knowledge and
expertise that form the basis for the transaction at issue in the action, and the
intervenor has that knowledge and expertise, then inadequate representation arises.
General Motors Corporation v. Burns, 50 F.R.D. 401, 405-06 (D. Haw. 1970). In
the General Motors case, the court held it was appropriate to allow an auto dealer
association to intervene in an action brought to enjoin application and enforcement
of a statute for several reasons, two of which include: (1) the association provided
the legislature with the resource information demonstrating the need for the
legislation to protect public interests, and (2) the association had unique knowledge
of the industry sought to be protected by the challenged statute. Applicants are
similarly situated in the context of this action, and therefore its interests may not be

adequately protected by the original Defendants.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 22

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 23 of 31

Applicants’ members clearly have discrete, personal interests that do not
belong to the general public. Applicants’ members are specific groups which will
potentially suffer and be threatened by the Service’s decision whether or not to list
the wolverine as a threatened species. Given Applicants’ experience with other
snowmobiling areas being threatened and/or restricted due to threatened species
listings, Applicants are uniquely positioned to explain their interests in this litigation,
and explain how the Service’s decision at issue in this action affects them.

4. Applicants’ motion to intervene is timely brought.

Whether an application to intervene is timely requires that the court consider
- (1) the stage of the proceedings at which the applicant seeks to intervene; (2) the
prejudice to other parties; and (3) the reason for and length of any delay. See Alisal
Water Corp., 370 F.3d at 921 (citing Cal. Dep’t of Toxic Substances Control v.
Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir. 2002)).

This action is in its early stages. Plaintiffs have not sought any form of
immediate or extraordinary relief, and no dispositive or substantive motions have
been filed by the parties. This action was initiated on December 14, 2020. A case
management plan has been submitted, and the administrative record was submitted
on June 15, 2021. An amended administrative record, if necessary, is due on August
31, 2021, and any motions relating to the completeness of the administrative record

are also due on August 31, 2021. Plaintiffs’ Motion for Summary Judgment is not

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 23

 
Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 24 of 31

due until September 30, 2021, Federal Defendants’ Cross-Motion for Summary
Judgment is not due until November 12, 2021, and Defendant-Intervenor(s)’ Motion
for Summary Judgment is not due until November 19, 2021. Clearly, this action is
in its infancy and is just getting going now that the administrative record has been
submitted.

Furthermore, according to the Proposed Joint Case Management Plan filed
March 12, 2021, discovery is not expected to be conducted, and the case is expected
to be resolved through summary judgment motions based on the administrative
record. Applicants are willing and able to comply with the deadlines already
established in this action. Clearly, allowing intervention will not prejudice the
existing parties to this action. Applicants are bringing this request at a timely and
appropriate time so as to ensure the proceedings are not delayed by their
intervention.

B. Applicants Are Entitled To Permissively Intervene As Party-
Defendants.

In the alternative to intervention as of right, Applicants are entitled to
permissively intervene in this action. Fed. R. Civ. P. 24(b) provides a basis for
permissive intervention, and provides, in relevant part, as follows —

(1) Jn General. On timely motion, the court may permit anyone to intervene
who:

(B) has a claim or defense that shares with the main action a common
question of law or fact.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 24

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 25 of 31

(3) Delay or Prejudice. \n exercising its discretion, the court must
consider whether the intervention will unduly delay or prejudice the
adjudication of the original parties’ rights.

Whether to allow permissive intervention is a discretionary decision for this
Court. There are three elements a party must establish to be entitled to permissively
intervene in an action. “[A] court may grant permissive intervention where the
applicant for intervention shows (1) independent grounds for jurisdiction; (2) the
motion is timely; and (3) the applicant’s claim or defense, and the main action, have
a question of law or a question of fact in common.” San Jose Mercury News, Inc. v.
U.S. Dist. Court--Northern Dist. (San Jose), 187 F.3d 1096, 1100 (9th Cir. 1999).

1. Applicants have independent grounds for jurisdiction in the
underlying action.

Plaintiffs bring this action challenging the Service’s decision to withdraw the
proposed rule to list the wolverine as a threatened species under the federal
Endangered Species Act (“ESA”). These are all claims arising under the federal
ESA for which federal question jurisdiction arises under 28 U.S.C. 1331. Applicants
intend to present defenses to these claims, and therefore have an independent basis
for jurisdiction.

2. Applicants’ motion to intervene is timely brought.

For the reasons discussed and argued above at Section V.A.4. of this

Memorandum, Applicants have timely advanced their motion to intervene.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 25
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 26 of 31

3. Applicants have claims and defenses that involve questions
of law and fact in common with the original action brought
by Plaintiffs.

A party seeking permissive intervention as a defendant has a defense in
common with the underlying action so long as the intervenor may assert a defense
that is directly responsive to the claims made by the original plaintiffs. Kootenai
Tribe of Idaho v. Veneman, 313 F.3d 1094, 1110 (9th Cir. 2002) (holding that
intervenors satisfied Rule 24(b) because they asserted defenses directly responsive
to the claims for injunction). Furthermore, permissive intervention is appropriate
where the intervenor has some “economic interest in the outcome of the suit.”
WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND PROCEDURE:
CIVIL § 1911 at 452. The argument provided above in Section V.A., as well as the
Applicants’ supporting Declaration filed herewith, firmly establish that Applicants,
and their members, have common interests with the Defendants and Intervenor State
of Idaho in seeking to uphold the Service’s decision. Applicants’ focus, of course,
will be on private economic and recreational interests, but ultimately those interests
align with other parties to this action that seek to support the integrity of the Service’s

decision. As such, at a minimum, permissive intervention is appropriate.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 26

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 27 of 31

C. In the alternative, if this Court denies intervention, then
Applicants request that they be granted leave to participate in this
action as amicus curiae.

Permitting participation as amicus curiae is within the broad discretion of the
Court. Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982). Federal district courts
“possess the inherent authority to appoint ‘friends of the court’ to assist in their
proceedings.” Bayshore Ford Trucks Sales, Inc. v. Ford Motor Co. (In re Ford
Motor Co.), 471 F.3d 1233, 1249 n.34 (11th Cir. 2006). Amici may assist a district
court “in cases of general public interest by making suggestions to the court, by
providing supplementary assistance to existing counsel, and by insuring a complete
and plenary presentation of difficult issues so that the court may reach a proper
decision.” Newark Branch, N.A.A.C.P. v. Town of Harrison, N.J., 940 F.2d 792, 803
(3rd Cir. 1991). Ifthe Court denies Applicants’ request to intervene, then Applicants
respectfully request to participate as amicus curiae so that they can weigh in on their
unique and parochial interests.

VI. CONCLUSION

For the above and foregoing reasons, Applicants ought to be permitted to
intervene in this action as party-defendants, and their Motion to Intervene as Party-
Defendants ought to be GRANTED. If this Court does not grant intervention, then
in the alternative, Applicants ought to be permitted to participate in this action as
amicus curiae.

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 27

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 28 of 31

DATED this 30" day of August, 2021.
MONFORTON LAW OFFICES, PLL

by: /s/__ Matthew G. Monforton_
Matthew G. Monforton

SAWTOOTH LAW OFFICES, PLLC

by: /s/__ David P. Claiborne_
David P. Claiborne

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 28

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 29 of 31

CERTIFICATE OF COMPLIANCE

The undersigned certifies that the foregoing support brief complies with the
6500-word limit of L.R. 7.1(d)(2) in that it consists of 4,717 words as calculated by
Microsoft Word, excluding the parts of the brief exempted by the rule; and with L.R.
1.5(a), in that it is double spaced except for quoted material and footnotes, and
typewritten in 14-point font size.

DATED this 30" day of August, 2021.

MONFORTON LAW OFFICES, PLLC

by, /s/__ Matthew G. Monforton_
Matthew G. Monforton

SAWTOOTH LAW OFFICES, PLLC

by. _/s/_ David P. Claiborne_
David P. Claiborne

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 29

 
Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 30 of 31

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
following on this 30™ day of August, 2021, by the following method:

AMANDA DALMENDRAY GALVAN
TIMOTHY J. PRESO
EARTHJUSTICE LEGAL DEFENSE
FUND - BOZEMAN

313 East Main Street

Bozeman, MT 59715

Telephone: (406) 586-9699

Facsimile: (406) 586-9695

Email: agalvan@earthjustice.org;
tpreso(@earthjustice.org
Attorneys for Center for Biological Diversity,
Conservation Northwest, Defenders of
Wildlife, Friends of the Clearwater, Greater
Yellowstone Coalition, Idaho Conservation
League, Jackson Hole Conservation Alliance,
Klamath-Siskiyou Wildlands Center, Rocky
Mountain Wild and Sierra Club

 

 

KAMELA A. CASCHETTE

RANDY J. TANNER

U.S. DEPARTMENT OF JUSTICE
Environmental & Natural Resources Div.
Ben Franklin Station

PO Box 7611

Washington, DC 20044-7611

Telephone: (202) 305-0340

Facsimile: (202) 305-0275
Email:kamela.caschette@usdoj.gov;
randy.tanner@usdo].goy
Attorneys for Scott de la Vega, Martha
Williams, United States Fish and Wildlife
Service

 

[| US. First Class Mail, Postage Prepaid

[_ ]U/S. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

[| X_]iCourt / Electronic Mail or CM/ECF

[ _]U.S. First Class Mail, Postage Prepaid
[| | US. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

[| X_] iCourt / Electronic Mail or CM/ECF

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 30

 
 

Case 9:20-cv-00183-DWM Document 32 Filed 08/31/21 Page 31 of 31

OWEN H. MORONEY
IDAHO OFFICE OF THE ATTORNEY
GENERAL

2117 North 17" Street

[__] US. First Class Mail, Postage Prepaid
[ ] U.S. Certified Mail, Postage Prepaid

Boise, ID 83702 [__] Federal Express
Telephone: (208) 287-2875 [__] Hand Delivery
Facsimile (208) 334-2148 [__] Facsimile

Email: owen.moroney@idfg.idaho.gov [_X_] iCourt / Electronic Mail or CM/ECF

Attorneys for State of Idaho

MONFORTON LAW OFFICES, PLLC

by. /s/__ Matthew G. Monforton_
Matthew G. Monforton

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 31
